DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2020 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on June 30, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination found within independent claims 1, 9, and 15 are considered novel and unobvious in view of the prior art of record. 

The closest prior art are considered to be Stolyarevskaya (RU 2669976 C2).
Regarding to claim 1, Stolyarevskaya teaches a deployment unit (Fig. 1) for a conducted electrical weapon ("CEW") (19 – Fig. 4), comprising: a housing (1 – Fig. 1) comprising a first end (left end of housing 1 – Fig. 1) opposite a second end (right end of housing 1 – Fig. 1); a propulsion system (5, 12, 13, 15, 16, 17 – Fig. 3) at least partially disposed within the housing (1 – Fig. 1); and a conductive band (3 – Fig. 1) coupled to an outer surface of the housing (1 – Fig. 1),  wherein the conductive  band (3 – Fig. 1) is 


    PNG
    media_image1.png
    474
    453
    media_image1.png
    Greyscale

Stolyarevskaya (RU 2669976 C2) – Fig. 4

With regard to claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the conductive band is configured to provide a ground voltage used as a voltage reference for electrical power to the deployment unit.”
Claim(s) 2 – 8 are allowed by dependence on claim 1.

With regard to claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the conductive band is configured to provide a ground reference voltage for electrical power from the handle to the deployment unit.”
Claim(s) 10 – 14 are allowed by dependence on claim 9.

With regard to claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination or limitations including “the conductive band is electrically coupled to the propulsion system housing, and wherein the conductive band is configured to provide a ground reference voltage for the deployment unit.”
Claim(s) 16 – 20 are allowed by dependence on claim 15.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Chen (US 2007/0283834 A1) teaches a long range electrified projectile immobilization system is mainly comprised of a launching device, a projectile and a high voltage electric pulse current generator. FIG. 10A, FIG. 10B and FIG. 10C shown a regular cartridge 8, in which the cartridge is usually made in a square or rectangle shape, and having two input terminals 8a, 8b, and a smaller coupling block 81 located on the rear end, on the two rear sides also having two locking tabs 82 which can secure the cartridge to the muzzle of a stun weapon 10.
Foldyna (US 2017/0059661 A1) teaches a method and apparatus for evaluating CEW performance, in particular by evaluating a battery pack condition state via direct or indirect means. A two-tier load test for a CEW battery pack and an indirect wireless spark analysis tool are disclosed. FIG. 11 illustrates one embodiment of an external load module for use during evaluation of a spark test. The module 110 includes an enclosure 112 and multiple terminals 114. Terminals 114 may be spring-loaded.
Kim (US 2019/0128650 A1) teaches a smart electroshock device includes: a main body provided therein with electronic components to launch a projectile, the projectile being adapted 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836